internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-103118-98 ate date acquiring acquiring subsidiary target state a state b state c business x this letter is in response to the request dated date for rulings pursuant to sec_368 of the internal_revenue_code on behalf of the above-captioned taxpayers additional information with respect to the proposed transaction was submitted in letters dated november and and january and the information submitted for our consideration is summarized as follows target is a state a corporation that is engaged in business target is also authorized to operate under the laws of state b target uses the accrual_method of accounting and files its tax returns on a calendar basis target has two classes of voting_stock class a and class b that are issued and outstanding the target stock is widely held but it is not publicly traded acquiring is a state b corporation which is authorized to operate in state a the stock of acquiring is widely held and publicly traded acquiring is an accrual_method taxpayer and it files its returns on a fiscal_year ending september acquiring subsidiary a wholly-owned subsidiary of acquiring is also engaged in business and operates under the laws of state c acquiring subsidiary uses the accrual_method of accounting target and acquiring are opposing litigants in a civil_action in which acquiring is attempting to recover damages from target in connection with an operation conducted by target in settlement of this cause of action both parties have entered into a purchase and reorganization agreement pursuant to which substantially_all of the assets of target will be transferred to acquiring subsidiary solely in exchange for shares of acquiring voting_stock certain nominal assets will be retained by target to be sold the proceeds of which will be used solely to pay any outstanding target liabilities at the date of the transaction any cash remaining after the payment of these liabilities will be transferred to acquiring subsidiary as part of the transaction the parties have entered into a pre-closing escrow agreement whereby prior to the proposed transaction and as part of the settlement target has put and will continue to put percent of its business operating revenues into an escrow for distribution to acquiring upon consummation of the proposed transaction following the transfer of the acquiring stock to target target presently anticipates that it will be able to transfer only approximately x percent of the stock received to its shareholders because the shareholders owning the balance of the outstanding target stock may not have been located pursuant to a state a court order the shares of the voting_stock of acquiring attributable to unlocated target shareholders will be held by a guardian ad litem who will conduct searches and publish notices of the transaction after months from the date of the transaction the acquiring shares attributable to the then unlocated shareholders will be allocated among the known target shareholders pursuant to a final state a court order target and acquiring have also entered into a post-closing escrow agreement to secure target’s indemnification obligation in the proposed transaction under the escrow agreement acquiring stock with a value of dollar_figure will be delivered to the escrow agent to be held for a 12-month_period following the transaction rights on the escrowed shares will be in the known target shareholders to the extent unlocated shareholders are located the shares held in escrow will be reissued in their names and they also will be entitled to the dividends and voting rights on the escrowed stock during this period dividends and voting the following representations have been made by target and acquiring with respect to the proposed transaction a b c d the fair_market_value of acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention by acquiring or acquiring subsidiary or any person as defined in sec_1_368-1 related to either acquiring or acquiring subsidiary to acquire or redeem any of the acquiring stock issued in the proposed transaction either directly or through any transaction agreement or arrangement with any other person during the five-year period ending on the date of the proposed transaction neither target nor any person related to target as defined in sec_1_368-1 without any regard to sec_1 e a will have directly or through any transaction agreement or arrangement with any other person a acquired stock of target with consideration other than shares of acquiring or target stock except for shares of target stock acquired by target from dissenters in the transaction or b redeemed or made distribution with respect to target stock prior to the transaction nether acquiring acquiring subsidiary nor any person as defined in sec_1_368-1 related to acquiring or acquiring subsidiary will have acquired directly or through any transaction agreement or arrangement with any other person stock of target with consideration other that shares of acquiring stock e f g h i j k m n acquiring subsidiary will acquire at least percent of the fair_market_value of the net assets and at least seventy percent of the fair_market_value of the gross assets held by target immediately prior to the transaction target shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction for purposes of this representation amounts paid_by acquiring has no plan or intention to reacquire any of the acquiring stock issued in the transaction acquiring subsidiary has no plan or intention to sell or otherwise dispose_of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 target will distribute the stock securities and other_property it receives in the transaction in pursuance of the plan_of_reorganization acquiring subsidiary is not assuming any liabilities of target and none of the assets being acquired by acquiring subsidiary are subject_to any liability following the transaction acquiring subsidiary will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business acquiring subsidiary target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no inter-corporate indebtedness existing between acquiring subsidiary and target that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 with respect to the post-closing escrow agreement the following representations have been made all of the stock to be issued in the reorganization will be issued within five years from the date of the transfer of target’s assets to acquiring subsidiary for acquiring stock there is a valid business reason for not issuing all of the stock at the p time of the reorganization that is to secure target’s indemnification obligation to acquiring subsidiary the maximum number of shares to be issued to target shareholders is q established by the purchase_price formula r at least fifty percent of the maximum number of shares of each class of stock that may eventually be issued will be issued at the time of the transfer of target’s assets to acquiring subsidiary the triggering event for the release of shares from escrow or the s issuance of additional shares is not an event the occurrence or nonoccurrence of which is within the control of target’s shareholders and is not based on the determination of a federal_income_tax liability related to the reorganization the formula for calculating the number of acquiring shares to be t released from the escrow is objective and readily ascertainable with respect to the escrow arrangements any escrowed acquiring u stock will be legally outstanding and shown as such on acquiring’s shareholder records and financial statements to the extent that the former target shareholders are identified and known at the date of the closing of the transaction in issue the dividends and voting rights on their respective shares will rest with the former target shareholders the escrowed shares will not be subject_to restrictions that require their return to acquiring subsidiary and or acquiring because of death retirement or similar events with respect to former target shareholders based solely on the information and representations submitted we rule as follows the acquisition by acquiring subsidiary of substantially_all of the assets of target in exchange solely for acquiring voting common_stock as described above will qualify as a tax-free reorganization under sec_368 acquiring acquiring subsidiary and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the shareholders of target upon the receipt of acquiring common_stock in exchange for their target stock under sec_354 the basis of the shares of acquiring voting common_stock received by the target shareholders in exchange for their target voting_stock will be the same as the basis of the target voting_stock surrendered in exchange therefor under sec_358 no gain_or_loss will be recognized by target by reason of its transfer of substantially_all of its assets to acquiring subsidiary in exchange for acquiring voting common_stock pursuant to sec_361 no gain_or_loss will be recognized by acquiring or acquiring subsidiary upon acquiring subsidiary’s receipt of substantially_all of the assets of target in exchange for shares of acquiring voting common_stock under sec_1032 the basis of the assets of target in the hands of acquiring subsidiary will be in each instance the same as the basis of those assets in the hands of target immediately prior to the proposed transaction in accord with sec_362 the holding_period of target’s assets in the hands of acquiring subsidiary will include the period during which the assets were held by target as provided in sec_1223 the holding_period of the acquiring voting_stock received by the target shareholders will include the holding_period during which the target common_stock surrendered in exchange therefor was held provided that such stock is held as a capital_asset in the hands of the target shareholders on the date of the exchange under sec_1223 the issuance of acquiring stock by acquiring subsidiary in exchange for substantially_all the assets of target will not result in gain_or_loss recognition to acquiring or acquiring subsidiary under sec_361 no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular opinion is reserved as to the federal_income_tax treatment to the located shareholders of target of the distribution of any additional shares of acquiring stock attributable to unlocated target shareholders by reason of a state a court order or otherwise a determination of the appropriate tax treatment to these target shareholders will be made by the appropriate district directors’ office upon audit of the federal_income_tax returns in which the proposed transaction is reported this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to the federal_income_tax return for the taxable_year in which the proposed transaction covered by this ruling letter is consummated in accordance with the powers of attorney on file in this office we have sent copies of this letter to the authorized representatives sincerely yours assistant chief_counsel corporate by howard w staiman assistant to the chief branch
